TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00486-CV




                      Kemper Lloyds Insurance Company, Appellant

                                                v.

      Texas Department of Insurance and the Commissioner of Insurance, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. D-1-GN-05-004509, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            MEMORANDUM OPINION

              The parties have filed a joint motion to dismiss, stating that they have settled their

dispute. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(2).



                                             ___________________________________________

                                             David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Joint Motion

Filed: January 26, 2007